Motion granted to the extent of consolidating the appeals from the orders of the Supreme Court, New York County, entered on February 21, 1964 and May 26, 1964 for the purpose of argument. Defendant is permitted to prosecute his appeals from the orders of February 21, 1964 and May 26, 1964 on the original record, and upon typewritten or reproduced appellant’s points, on condition that the appellant serves one copy of the typewritten or reproduced appellant’s points upon the District Attorney, New York County, and files 6 typewritten or 19 reproduced copies of appellant’s points, together with the original records with this court. Gerald Zuckerman, Esq., of 36 West 44ih Street, New York, N. Y, is assigned as counsel for defendant-appellant for purposes of the appeals. Defendant’s time within which to perfect the aforesaid appeals is enlarged to the January 1966 Term of this court The appeal from the order of the Supreme Court, New York County, entered on November 23, 1964 is dismissed since section 517 of the Code of Criminal Procedure does not authorize an appeal from an order denying a motion for a new trial (People v. Luchey, 15 A D 2d 864). The orders of this court entered on May 28, 1964, *849February 2, 1965 and May 25, 1965 are hereby vacated. Concur — Botein, P. J., Breitel, McNally, Eager and Steuer, JJ.